UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7412


CHRISTOPHER LANCASTER,

                     Plaintiff - Appellant,

              v.

J. TODD, Officer; OFFICER ARTRIP; B. KUNKLE, Officer; OFFICER FERELL;
M. DOYLE, Lieutenant; NURSE MYERS; NURSE FOWLER; NURSE
HILEMAN; LIEUTENANT HARRISON; WARDEN TERRY O’BRIEN;
ASSOCIATE WARDEN ODOM; EXECUTIVE ASSISTANT THOMPSON;
NURSE DAWSON; CAPTAIN GILLY; D. JONES, Counselor; SHERK; C.
TROOPMAN, Position Officer; C. BENNET, Position Counselor; B. MICHAELS,
Position Officer; MERKERGO; BRADLY, Position Officer; ALLISON, Position
Officer; ANDREWS, Position Officer; BOYARD, Position Officer; AND ALL
UNKNOWN NOT LISTED IN COMPLAINT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:16-cv-00200-IMK)


Submitted: January 30, 2018                                    Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Christopher Lancaster, Appellant Pro Se. Erin K. Reisenweber, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Christopher Lancaster appeals the district court’s order denying relief on his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Lancaster that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Lancaster

has waived appellate review by failing to file objections in the district court after receiving

proper notice. Accordingly, we affirm the district court’s judgment.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3